Citation Nr: 1224700	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-47 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for depression and anxiety.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a neck injury.

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Charles E. Binder, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 Substantive Appeal (VA Form 9) the Veteran, through his attorney, requested a Travel Board hearing, particularly with respect to the issues of entitlement to an initial compensable evaluation for left ear hearing loss disability and entitlement to service connection for right ear hearing loss disability, depression and anxiety, PTSD and residuals of a neck injury.  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire for one.  Accordingly, the matter must be remanded to afford the Veteran a Board hearing, as he has requested.  

With respect to the Veteran's claim for a TDIU, he specifically declined a Board hearing.  See April 12, 2012, VA form 9.  However, the record does not show that the Veteran expressed a desire to withdraw his previous hearing request.  Nevertheless, the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded and must be deferred pending readjudication of these claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures, and notice should be sent to the Veteran as required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


